Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification submitted 6/26/2020 has been accepted by the examiner.

Drawings
The drawings submitted on 6/26/2020 have been accepted by the examiner.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/30/2020, 4/19/2021, 4/27/2021, 4/29/2021, 8/23/2021, 10/13/2021, 1/4/2022, 1/24/2022, and 5/1/2022 have been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, 8, 10, and 12-17 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 7, and 9-13 of U.S. Patent No. 1158622.

Current Application (16913634)
US # 11158622
1. A three-dimensional (3D) memory device, comprising: a substrate; a peripheral circuit on the substrate; a memory stack comprising interleaved conductive layers and dielectric layers above the peripheral circuit;
1. A three-dimensional (3D) memory device, comprising: a substrate; a peripheral circuit above the substrate; a memory stack comprising interleaved conductive layers and dielectric layers above the peripheral circuit;
a P-type doped semiconductor layer above the memory stack;
a P-type doped semiconductor layer above the memory stack;
a plurality of channel structures each extending vertically through the memory stack into the P-type doped semiconductor layer, wherein an upper end of each of the plurality of channel structures is flush with or below a top surface of the P-type doped semiconductor layer;
a plurality of channel structures each extending vertically through the memory stack into the P-type doped semiconductor layer;
and a first source contact above the memory stack and in contact with the P-type doped semiconductor layer.
a first source contact above the memory stack and in contact with the P-type doped semiconductor layer;
2. The 3D memory device of claim 1, further comprising: an N-well in the P-type doped semiconductor layer; and a second source contact above the memory stack and in contact with the N-well.
From claim 1: …an N-well in the P-type doped semiconductor layer; … a second source contact above the memory stack and in contact with the N-well.
3. The 3D memory device of claim 2, further comprising an interconnect layer above the first and second source contacts, wherein the interconnect layer comprises a first interconnect in contact with the first source contact, and a second interconnect in contact with the second source contact.
9. The 3D memory device of claim 1, further comprising an interconnect layer above the first and second source contacts, wherein the interconnect layer comprises a first interconnect in contact with the first source contact, and a second interconnect in contact with the second source contact.
4. The 3D memory device of claim 3, further comprising: a first contact through the P-type doped semiconductor layer, wherein the P-type doped semiconductor layer is electrically connected to the peripheral circuit through at least the first source contact, the first interconnect, and the first contact; and a second contact through the P-type doped semiconductor layer, wherein the N-well is electrically connected to the peripheral circuit through at least the second source contact, the second interconnect, and the second contact.
10. The 3D memory device of claim 9, further comprising: a first contact through the P-type doped semiconductor layer, wherein the P-type doped semiconductor layer is electrically connected to the peripheral circuit through at least the first source contact, the first interconnect, and the first contact; and a second contact through the P-type doped semiconductor layer, wherein the N-well is electrically connected to the peripheral circuit through at least the second source contact, the second interconnect, and the second contact.
5. The 3D memory device of claim 3, further comprising a third contact through the P-type doped semiconductor layer, wherein the interconnect layer comprises a contact pad electrically connected to the third contact.
11. The 3D memory device of claim 9, further comprising a third contact through the P-type doped semiconductor layer, wherein the interconnect layer comprises a contact pad electrically connected to the third contact.
6. The 3D memory device of claim 1, wherein the P-type doped semiconductor layer comprises polysilicon.
2. The 3D memory device of claim 1, wherein the P-type doped semiconductor layer comprises polysilicon.
8. The 3D memory device of claim 1, wherein each of the channel structures comprises a memory film and a semiconductor channel, and an upper end of the memory film is below an upper end of the semiconductor channel.
4. The 3D memory device of claim 1, wherein each of the channel structures comprises a memory film and a semiconductor channel, and an upper end of the memory film is below an upper end of the semiconductor channel.
10. The 3D memory device of claim 8, wherein a portion of the semiconductor channel extending into the P-type doped semiconductor layer comprises doped polysilicon.
7. The 3D memory device of claim 4, wherein a portion of the semiconductor channel extending into the P-type doped semiconductor layer comprises doped polysilicon.
12. The 3D memory device of claim 1, further comprising an insulating structure extending vertically through the memory stack and extending laterally to separate the plurality of channel structures into a plurality of blocks.
12. The 3D memory device of claim 1, further comprising an insulating structure extending vertically through the memory stack and extending laterally to separate the plurality of channel structures into a plurality of blocks, 
13. The 3D memory device of claim 12, wherein the insulating structure is filled with one or more dielectric materials.
Not in ‘622
14. The 3D memory device of claim 12, wherein a top surface of the insulating structure is flush with a bottom surface of the P-type doped semiconductor layer.
From claim 12: … wherein a top surface of the insulating structure is flush with a bottom surface of the P-type doped semiconductor layer.
15. The 3D memory device of claim 1, further comprising a bonding interface between the peripheral circuit and the memory stack.
13. The 3D memory device of claim 1, further comprising a bonding interface between the peripheral circuit and the memory stack.


16. A three-dimensional (3D) memory device, comprising: a substrate; a memory stack comprising interleaved conductive layers and dielectric layers above the substrate; 
1. A three-dimensional (3D) memory device, comprising: a substrate; a peripheral circuit above the substrate; a memory stack comprising interleaved conductive layers and dielectric layers above the peripheral circuit;
a P-type doped semiconductor layer above the memory stack;
a P-type doped semiconductor layer above the memory stack; an N-well in the P-type doped semiconductor layer;
an N-well in the P-type doped semiconductor layer;
an N-well in the P-type doped semiconductor layer;
a plurality of channel structures each extending vertically through the memory stack into the P-type doped semiconductor layer; 
a plurality of channel structures each extending vertically through the memory stack into the P-type doped semiconductor layer;
a first source contact above the memory stack and in contact with the P-type doped semiconductor layer; and 
a first source contact above the memory stack and in contact with the P-type doped semiconductor layer; and 
a second source contact above the memory stack and in contact with the N-well.
a second source contact above the memory stack and in contact with the N-well.
17. The 3D memory device of claim 16, further comprising an insulating structure extending vertically through the memory stack and extending laterally to separate the plurality of channel structures into a plurality of blocks.
12. The 3D memory device of claim 1, further comprising an insulating structure extending vertically through the memory stack and extending laterally to separate the plurality of channel structures into a plurality of blocks,




Claims 1 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 11158622 in view of Lu (US # 20190081069).

Current Application 16913634
US # 11158622
1. A three-dimensional (3D) memory device, comprising: a substrate; a peripheral circuit on the substrate; a memory stack comprising interleaved conductive layers and dielectric layers above the peripheral circuit;
15. A three-dimensional (3D) memory device, comprising: a substrate; a memory stack comprising interleaved conductive layers and dielectric layers above the substrate;
a P-type doped semiconductor layer above the memory stack;
a P-type doped semiconductor layer above the memory stack;
a plurality of channel structures each extending vertically through the memory stack into the P-type doped semiconductor layer, wherein an upper end of each of the plurality of channel structures is flush with or below a top surface of the P-type doped semiconductor layer; and
a plurality of channel structures each extending vertically through the memory stack into the P-type doped semiconductor layer, wherein each of the plurality of channel structures comprises a memory film and a semiconductor channel, an upper end of the memory film being below an upper end of the semiconductor channel;
a first source contact above the memory stack and in contact with the P-type doped semiconductor layer.
and a conductive layer… wherein at least part of the conductive layer is on the P-type doped semiconductor layer.
9. The 3D memory device of claim 8, wherein the upper end of the memory film is below the top surface of the P-type doped semiconductor layer, and the upper end of the semiconductor channel is flush with or below the top surface of the P-type doped semiconductor layer.
From claim 15: wherein each of the plurality of channel structures comprises a memory film and a semiconductor channel, an upper end of the memory film being below an upper end of the semiconductor channel;

Although the cited set of claims of 11158622 recite much of the claimed invention, it does not explicitly teach the device comprising a peripheral circuit on the substrate and under the memory stack.

Nonetheless the prior art at the time the application was filed renders such non-explicit feature differences obvious, as explained below. 

For example, Lu teaches a similar device (see Fig. 2 and corresponding text) comprising a peripheral circuit (see the circuitry in layer 222) on a substrate (202) and under a memory stack (242).

A person having ordinary skill in the art would have readily recognized the desirability and advantages of modifying the device recited in 11158622, as suggested by Lu. Specifically, the modification suggested by Lu would be to employ a device comprising a peripheral circuit on the substrate and under the memory stack. The rationale for this modification is that stacking a peripheral circuit underneath the memory provides higher density for greater portability. This would have been apparent to a person having ordinary skill in the art in reading both references because the existence and benefits of stacked device configurations are well known in the art (see MPEP 2144.01).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6, 8-10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Okina (US # 20200258816) in view of Ohsaki (US # 10199326).

Regarding Claim 1, Okina teaches a three-dimensional (3D) memory device (see Fig. 21 and corresponding text), comprising:
a substrate (709); 
a peripheral circuit (see 710) on the substrate; 
a memory stack comprising interleaved conductive layers (46) and dielectric layers (32) above the peripheral circuit (shown); 
a doped semiconductor layer (18) above the memory stack (shown);
a plurality of channel structures (58) each extending vertically through the memory stack into the doped semiconductor layer (see Fig. 22C showing 60 penetrating 18), wherein an upper end of each of the plurality of channel structures is flush with or below a top surface of the doped semiconductor layer (shown below the top surface); and
a first source contact (14) above the memory stack and in contact with the doped semiconductor layer (shown).

Although Okina discloses much of the claimed invention, it does not explicitly teach the doped semiconductor layer is P-type.

Nonetheless the prior art at the time the application was filed renders such non-explicit feature differences obvious, as explained below. 

For example, Ohsaki teaches a similar design (see Fig. 7A-9 and corresponding text) comprising a channel structure (55) is embedded into a semiconductor layer (10) of a stacked memory structure, wherein the semiconductor layer may be doped P or N type (column 7, lines 20-35).

A person having ordinary skill in the art would have readily recognized the desirability and advantages of modifying the polarity of the semiconductor layer, taught in Okina, as suggested by Ohsaki. Specifically, the modification suggested by Ohsaki would be to employ a doped semiconductor layer is P-type. It would have been obvious to one of ordinary skill in the art to use to substitute P type for N type and vice versa because there are only two types of conductivity and those types are known to be commonly exchanged depending on the application.


Regarding Claim 6, Okina teaches the 3D memory device of claim 1, wherein the doped semiconductor layer comprises polysilicon ([0123 and 154-155]).

Regarding Claim 8, Okina teaches the 3D memory device of claim 1, wherein each of the channel structures comprises a memory film (50) and a semiconductor channel (60), and an upper end of the memory film is below an upper end of the semiconductor channel (see Fig. 22C).

Regarding Claim 9, Okina teaches the 3D memory device of claim 8, wherein the upper end of the memory film is below the top surface of the doped semiconductor layer (shown in Fig. 22C), and the upper end of the semiconductor channel is flush with or below the top surface of the doped semiconductor layer (shown in Fig. 22C). As taught in claim 1, Ohsaki rationalizes the obvious modification wherein the doped semiconductor is P-type.

Regarding Claim 10, Okina teaches the 3D memory device of claim 8, wherein a portion of the semiconductor channel extending into the doped semiconductor layer comprises doped polysilicon ([0082, 87]). As taught in claim 1, Ohsaki rationalizes the obvious modification wherein the doped semiconductor is P-type.

Regarding Claim 14, Okina teaches the 3D memory device of claim 1, further comprising a bonding interface (interface of 160 and 760, 178 and 788) between the peripheral circuit and the memory stack (shown in Fig. 21).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Okina (US # 20200258816) in view of Ohsaki (US # 10199326) and further in view of Lu (US # 20190081069).

Regarding Claim 7, although Okina in view of Ohsaki discloses much of the claimed invention, it does not explicitly teach the 3D memory device of claim 1, wherein the P-type doped semiconductor layer comprises single crystalline silicon.

Nonetheless the prior art at the time the application was filed renders such non-explicit feature differences obvious, as explained below. 

For example, Lu teaches a similar 3D memory device wherein a doped semiconductor layer (244) on backside of a memory stack (242) comprises single crystalline silicon ([0062]).

A person having ordinary skill in the art would have readily recognized the desirability and advantages of modifying the doped semiconductor taught in Okina in view of Ohsaki, as suggested by Lu. Specifically, the modification suggested by Lu would be to employ a 3D memory device of claim 1, wherein the P-type doped semiconductor layer comprises single crystalline silicon. The rationale for this modification is that using a single crystalline layer has greater consistency of conductivity. This would have been apparent to a person having ordinary skill in the art in reading both references because the existence and benefits of single crystallinity are well known in the art (see MPEP 2144.01).


Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Okina (US # 20200258816) in view of Ohsaki (US # 10199326) and further in view of in view of Okada (US # 20210082897).

Regarding Claim 12, although Okina in view of Ohsaki discloses much of the claimed invention, it does not explicitly teach the 3D memory device of claim 1, further comprising an insulating structure extending vertically through the memory stack and extending laterally to separate the plurality of channel structures into a plurality of blocks.

Nonetheless the prior art at the time the application was filed renders such non-explicit feature differences obvious, as explained below. 

For example, Okada teaches a similar 3D memory device (see Fig. 10A and corresponding text) further comprising an insulating structure (ST) extending vertically through the memory stack and extending laterally to separate the plurality of channel structures into a plurality of blocks.

A person having ordinary skill in the art would have readily recognized the desirability and advantages of modifying the memory device, taught in Okina in view of Ohsaki, as suggested by Okada. Specifically, the modification suggested by Okada would be to employ a 3D memory device of claim 1, further comprising an insulating structure extending vertically through the memory stack and extending laterally to separate the plurality of channel structures into a plurality of blocks. The rationale for this modification is that such a inter-block insulating layer provides a guard against interference and permits better communication with blocks of the array. This would have been apparent to a person having ordinary skill in the art in reading both references because the existence and benefits of block isolation are well known in the art (see MPEP 2144.01).


Regarding Claim 13, Okada, as applied to claim 11, teaches the 3D memory device of claim 11, wherein a top surface of the insulating structure (ST) is flush with a bottom surface of the P-type doped semiconductor layer (102). As taught in claim 1, Ohsaki rationalizes the obvious modification wherein the doped semiconductor is P-type.

Allowable Subject Matter

Claims 18-20 are allowed.

The following is an examiner’s statement of reasons for allowance.

	Regarding Claim 18, although the prior art shows substantial features of the claimed invention, a search of the prior art neither teaches nor reasonably suggests all the claimed limitations, including wherein the P-type doped semiconductor layer comprises a semiconductor plug surrounding a portion of each of the plurality of channel structures extending into the P- type doped semiconductor layer, and a doping concentration of the semiconductor plugs is different from a doping concentration of the rest of the P-type doped semiconductor layer; and a bonding interface between the first semiconductor structure and the second semiconductor structure.

Pending claims 19-20 are dependent on the claim 18 and are allowable at least based on that dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A JOHNSON whose telephone number is (571)272-9475. The examiner can normally be reached normally working Monday-Friday between 9 am and 6 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER A JOHNSON/Examiner, Art Unit 2899